CASTLES, Justice
(dissenting).
I dissent. I concede the law to be as stated for the most part. However, from my reading of the record here, the petitioner was fully advised of his rights and knowingly waived them by failing to object. I cannot concede that adult persons of average intelligence with the experience of the petitioner do not understand *530common English language. Moreover, the violations, repeated ones, of the conditions of probation were clear. He was being supervised by an experienced officer who warned him repeatedly. The petitioner chose then not to heed the warnings, and this Court now indicates that he had no understanding of his rights. To me, this makes no sense.